Exhibit 10.3 HERE TO SERVE – MISSOURI WASTE DIVISION, LLC CREDIT AGREEMENT DATED AS OF APRIL 30, 2014 COMERICA BANK Execution Copy TABLE OF CONTENTS Page(s) 1. DEFINITIONS 6 2. TERM LOAN 16 Commitment 16 Accrual of Interest and Maturity; Evidence of Indebtedness 16 Optional Prepayment of Term Note 16 Use of Proceeds 16 3. REVOLVING CREDIT 16 Revolving Credit Commitment 16 Accrual of Interest and Maturity 16 Requests for Advance 16 Prepayment 17 Reduction of Indebtedness 17 Use of Proceeds 17 Unused Fee 17 Reduction or Termination of Commitment 17 4. MANDATORY PREPAYMENT. 19 5. CONDITIONS. 21 Borrowing Authority 21 Execution of Loan Documents 21 Insurance 22 Compliance with Contractual Obligations 22 Opinions of Counsel 22 Management Services Agreement and Employment Agreements 22 Lease Agreements 22 Payment of Fees 22 No Material Adverse Change 22 Subordinated Debt 22 Quality of Earnings Report 22 Governmental and Other Approvals 22 Closing Certificate 22 5.14 Acquisition. 23 5.15 Continuing Conditions 23 6. REPRESENTATIONS AND WARRANTIES. 23 Authority 23 Due Authorization; Non-Contravention; Binding Obligations 23 Good Title; Property; Leases; No Liens 24 No Litigation 24 Compliance with Laws 24 ERISA 25 Accuracy of Information 25 Taxes 25 Subsidiaries 25 6.10 Environmental and Safety Matters 25 6.11 No Investment Company or Margin Stock 25 6.12 Conditions Affecting Business or Properties 26 6.13 Solvency 26 6.14 Capitalization 26 6.15 Customer and Supplier Relationships 26 6.16 Employee Matters 26 6.17 Transaction Documents. 26 7. AFFIRMATIVE COVENANTS. 27 Financial Statements; Certificate; Other Information. Furnish Bank: 27 Payment of Obligations 28 Maintenance of Property; Insurance 28 Inspection of Property; Books and Records 28 Notices 28 Licenses; Permits 29 Conduct of Business 29 ERISA 29 Further Assurances 29 Accounts 29 7.11 Environmental Compliance 29 Use of Proceeds 30 7.13 Future Subsidiaries; Additional Collateral 30 7.14 Fixed Charge Coverage Ratio 30 7.15 Senior Debt to EBITDA Ratio 30 7.16 Total Debt to EBITDA Ratio 30 7.17 Hedging Transaction 30 7.18 Vehicle Titles 30 2 8. NEGATIVE COVENANTS. 30 Limitations on Debt 31 Limitations on Mergers; Sales of Assets 31 Limitation of Guarantee Obligations 32 Limitations on Acquisitions 32 Limitations on Liens 32 Restricted Payments 32 Transactions with Affiliates 32 Limitations on Investments 33 Limitation on Other Restrictions 33 8.10 Prepayment of Debt 33 8.11 Amendment to Organizational Documents or Transaction Documents 33 8.12 Change in Business 33 8.13 Limitation on Sale – Leaseback Transactions 34 8.14 Fiscal Year 34 8.15 Management Fees 34 8.16 Amendment of Subordinated Debt Documents 34 Operating Leases 34 9. EVENTS OF DEFAULT. 34 Event of Default 34 Exercise of Remedies 35 Application of Proceeds 35 Rights Cumulative 36 Set-Off 36 Waiver of Defaults 36 Waiver by Borrower of Certain Laws 36 3 MISCELLANEOUS. 36 Successors and Assigns 36 Costs and Expenses 36 Accounting Principles 36 Indulgence 36 Notices 37 Law of Michigan; Consent to Jurisdiction 37 Amendment and Waiver 37 Payments 38 Interest 38 WAIVER OF JURY TRIAL 38 Counterparts 38 Complete Agreement; Conflicts 38 Severability 38 Independence of Covenants 38 Reliance on and Survival of Various Provisions 38 Indemnification 39 Prepayment of Here to Serve Notes 39 4 EXHIBITS: Exhibit A Form of Revolving Credit Note Exhibit B Form Covenant Compliance Report Exhibit C Form of Security Agreement Exhibit D Form of Term Note Exhibit E Form of Pledge Agreement Exhibit F Form of Capex Credit Note SCHEDULES: Schedule 5.1 Jurisdictions Schedule 5.2A Names Schedule 6.3(b)
